Citation Nr: 1030224	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-16 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a post-
traumatic stress disorder (PTSD) prior to 24 February 2003.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since 24 February 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1970.  

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an October 2002 rating action that denied a rating in 
excess of 50 percent for PTSD.

By rating action of July 2005, the RO assigned a 100 percent 
temporary total rating under the provisions of 38 C.F.R. § 4.29 
(2009) from 19 April through June 2004, and restored a 50 percent 
schedular rating for PTSD from July 2004.

By rating action of February 2006, the RO granted a 70 percent 
schedular rating for PTSD from July 2004.

By rating action of August 2006, the RO granted a 70 percent 
schedular rating for PTSD from 24 February 2003, as well as a 
total disability rating based on individual unemployability due 
to service-connected disabilities from that same date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

Specifically, at the April 2010 Board hearing, the Veteran 
testified that he had recently participated in Elmore County, 
Alabama judicial proceedings in connection with a proposal for 
his psychiatric commitment.  As such information would be helpful 
in resolving the claims on appeal, the Board finds that the RO 
should contact the Veteran and request that he furnish written 
authorization permitting the release to the VA of all such 
judicial and associated medical records for consideration in 
these claims, to include transcripts of judicial hearings and any 
psychiatric, psychological, and social work evaluation reports.  
See As to the claim for a higher evaluation for PTSD, while the 
Veteran testified that he saw a Dr. Kay every couple of months 
for individual therapy for his PTSD, copies of these records do 
not appear in the claims files.  Accordingly, the Board finds 
that a remand is required to obtain them.  See 38 U.S.C.A. 
§ 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  The RO should 
then obtain any additional evidence for which the Veteran 
provides sufficient information and authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2009); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

Appellate review discloses that the Veteran was last 
comprehensively psychiatrically examined for his PTSD in August 
2005.  Evidence in the claims folder indicates that he failed to 
report for a VA examination scheduled for a date in December 
2009, but he testified at the April 2010 Board hearing that he 
did not receive notice to report for the examination, and that he 
was willing to report for a new examination.  Also at the April 
2010 Board hearing, the Veteran's representative stated that the 
claimant's PTSD had worsened.  

As the current degree of severity of the Veteran's PTSD and how 
it impairs him socially and industrially are unclear, the Board 
finds that the duty to assist requires that this case be remanded 
to the RO to afford the claimant a new VA examination by a 
psychiatrist to obtain pertinent clinical findings prior to 
adjudicating the increased rating claims on appeal.  The Board 
notes that a review of the record on appeal also does not show 
that the Veteran was afforded a VA examination in connection with 
his appeal.  Accordingly, the Board finds that a remand is 
required to provide him with such an examination.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment). The 
claims folders must be made available to and reviewed by the 
examining physician prior to the examination.  Id.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding psychiatric, psychological, and other mental health 
and social work treatment and evaluation of the Veteran for PTSD 
at the Montgomery, Alabama VA Medical Center (VAMC) from May 2008 
up to the present time.  See 38 U.S.C.A. § 5103A(b).  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b) efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

Lastly, the Board notes that although the record contains 
correspondence from the RO to the Veteran in June 2003 and March 
2006 addressing some VCAA notice and duty to assist provisions, 
the record does not include correspondence that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA requires a claimant to be notified of the criteria and 
the type of evidence that would be necessary to establish 
entitlement to an increased rating for PTSD.  In this case, the 
2003 and 2006 RO letters failed to notify the Veteran of the 
criteria and the specific type of evidence he needed to submit in 
order to substantiate his increased rating claims.  Action by the 
RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the 
relevant statute to clarify that the VA may make a decision on a 
claim before the expiration of the 1-year VCAA notice period).  
The RO's letter should ensure that he receives notice that meets 
the requirements of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After providing the required 
notice, the RO should obtain any additional evidence for which 
the Veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC 
for the following actions:

1.  The RO/AMC should send the Veteran and 
his representative a letter that informs 
them of the criteria needed to establish 
entitlement to an increased rating for 
PTSD, and of what kind of evidence he needs 
to submit in order to substantiate his 
claim in accordamce with the Court's 
holding in Dingess, supra, 38 U.S.C.A. 
§§ 5103, 5103A, and 38 C.F.R. § 3.159.  The 
RO/AMC letter should clearly explain to the 
Veteran that he has a full 1-year period to 
respond (although the VA may decide the 
claim within the 1-year period).

The letter should also request that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable the 
RO/AMC to obtain any additional pertinent 
evidence that is not currently of record.  
In this regard, the RO/AMC should request 
the Veteran furnish written authorization 
permitting the release to the VA of all 
records of Elmore County, Alabama judicial 
proceedings in connection with a proposal 
for his psychiatric commitment, to include 
transcripts of judicial hearings and any 
psychiatric, psychological, and social work 
evaluation reports.  The RO/AMC should also 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folders.  

3.  The RO/AMC should obtain from the 
Montgomery, Alabama VAMC copies of all 
records of outstanding psychiatric, 
psychological, and other mental health and 
social work treatment and evaluation of the 
Veteran for PTSD from May 2008 up to the 
present time.  In requesting these records, 
the RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims 
folders.  

4.  As to the VA records, because these are 
Federal records, efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  As to all 
the records being requested, if any of the 
records sought are not obtained, the RO/AMC 
should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all available records and/or 
responses received have been associated 
with the claim's folders, the RO/AMC should 
arrange for the Veteran to undergo a VA 
examination by a psychiatrist to determine 
the degree of severity of his PTSD and how 
it impairs him socially and industrially.  
The entire claims folder must be made 
available to and reviewed by the 
physician designated to examine the 
Veteran, and the examination report should 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The physician should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions or hallucinations.  The 
doctor should also (a) render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) score, and 
an explanation of what the score means; and 
(b) provide an assessment as to the effect 
of the Veteran's service-connected PTSD 
upon his employability. 

The examiner must set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

6.  If the Veteran fails to report for the 
scheduled examination, the RO/AMC must 
obtain and associate with the claims folder 
a copy of the notice of the date and time 
of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future Remand, the RO/AMC 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  Such reconsideration should 
take into account whether additional 
"staged" ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

9.  If any benefit sought on appeal remains 
denied, the RO/AMC must furnish the Veteran 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

